DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 6/13/2022. As directed by the amendment: claims 1-3, 5, 7, 9-12, and 15 have been amended, claims 4, 6, and 8 have been cancelled, new claim 19 has been added, and claims 16-18 have been withdrawn.  Thus, claims 1-3, 5, 7, 9-19 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 9-15, and 19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is unclear because the limitation “first, second, and third planes of a coordinate system” (ll.12), as best understood, implies that there is a single coordinate system describing all channels, whereas the Examiner interprets the limitation to describe a respective coordinate system for each and every channel. The following claim 1 is drafted by the examiner and is considered to distinguish patentably over the art of record in this application, and is presented to applicant for consideration.
--Claim 1: A hydrotherapy device for treating a wound on a surface of a patient's body comprising: 
a body including a wall having an outer surface, an inner surface, a chamber defined by the inner surface, and an edge surface spanning the outer surface and the inner surface, wherein the wall further includes an internal void between the outer surface and the inner surface, an output port extending fully through the inner surface and the outer surface of the wall, an input port in the outer surface of the wall and in communication with the internal void, and a plurality of channels, each channel extending from a terminal channel of the internal void spaced from the edge surface to the inner surface; 
wherein a central axis of each channel is angled with respect to the inner surface along first, second, and third planes of a respective coordinate system, 
wherein the edge surface of the wall is coplanar with the respective first plane and the inner surface is coplanar with the respective second plane at each location where the respective channel meets the inner surface, and 
wherein each channel extends from the terminal channel through the inner surface toward the respective first plane, and 
wherein the central axis of each channel is not parallel or perpendicular to any of the respective first, second, and third planes; 
wherein the input port is configured for fluid to enter the internal void of the wall through the plurality of channels into the chamber of the body; and 
wherein the output port is configured for fluid to be pulled out of chamber of the body.—
The remaining claims are also rejected based on dependency upon a rejected claim.
Allowable Subject Matter
This application is in condition for allowance except for the presence of claims 16-18 directed to species non-elected without traverse.  Accordingly, claims 16-18 have  been cancelled.
Claims 1-3, 5, 7, 9-15, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims. Specifically, the prior art does not disclose a device comprising “first, second, and third planes of a coordinate system, wherein the edge surface of the wall is coplanar with the first plane and the inner surface is coplanar with the second plane at each location where the respective channel meets the inner surface, and wherein each channel extends from the terminal channel through the inner surface toward the first plane, and wherein the central axis of each channel is not parallel or perpendicular to any of the first, second, and third planes” as recited in Claim 1.
The closest prior art references of record are Lerman (US 5941859 A), Spagnolo (US 2238541 A), and Olson (US 5735833 A). While Lerman does disclose a hydrotherapy device for treating a wound on a surface of a body; a body, including a wall having an outer surface an inner surface and a chamber defined by the inner surface and an edge surface spanning the outer surface and the inner surface, wherein the wall further includes an internal void between the outer surface and the inner surface, and a plurality of channels, each channel extending from a terminal channel of the internal void spaced from the edge surface to the inner surface, Lerman does not disclose an output port extending fully through the inner surface and the outer surface of the wall, an input port in the outer surface of the wall and in communication with the internal void, and that a central axis of each channel is angled with respect to the inner surface along first, second, and third planes of a coordinate system, wherein the edge surface of the wall is coplanar with the first plane and the inner surface is coplanar with the second plane at each location where the respective channel meets the inner surface, and wherein each channel extends from the terminal channel through the inner surface toward the first plane, and wherein the central axis of each channel is not parallel or perpendicular to any of the first, second, and third planes; wherein the input port is configured for fluid to enter the internal void of the wall through the plurality of channels into the chamber of the body; and wherein the output port is configured for fluid to be pulled out of chamber of the body. While Spagnolo does teach angled channels, Spagnolo does not teach the specific coordinate system described in the limitations of Claim 1. Similarly, while the reference of Olson teaches a hydrotherapy device, Olson does not teach the specific coordinate system described in the limitations of Claim 1. Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having the specific coordinate system described in the limitations of Claim 1, thus claim 1 reads over the prior art of record and is considered to have allowable subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785